Exhibit 10.2

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*].

 

PATENT RIGHTS MASTER AGREEMENT AND RESEARCH LICENSE AGREEMENT

 

This PATENT RIGHTS MASTER AGREEMENT AND RESEARCH LICENSE AGREEMENT (the
“Agreement”) is entered into as of January 9, 2004 (the “Effective Date”) by and
between PROTEIN DESIGN LABS, INC., a Delaware corporation having its principal
office at 34801 Campus Drive, Fremont, California 94555 (“PDL”), and Seattle
Genetics, Inc., a Delaware corporation having its principal office at 21823 30th
Drive Southeast, Bothell, Washington 98021 (“Seattle Genetics”).

 

RECITALS

 

WHEREAS, PDL owns certain patents and patent applications concerning humanized
antibodies and antibody humanization technology that are sometimes referred to
as the “Queen et al. Patents”;

 

WHEREAS, Seattle Genetics desires to generate humanized antibodies and to
conduct research, development and commercial activities on such humanized
antibodies that would be claimed in, or would involve the use of certain
antibody humanization technologies claimed in, certain patents and patent
applications owned by PDL;

 

WHEREAS, PDL is interested in granting to Seattle Genetics: (i) a non-exclusive
research license, and (ii) rights to obtain non-exclusive commercial licenses
for the purpose of conducting activities on certain antigens which are of
interest to Seattle Genetics and which are available for a commercial license
from PDL; and,

 

WHEREAS, Seattle Genetics desires to receive such non-exclusive research license
and rights to obtain commercial licenses from PDL for antibodies that bind to
specific antigens that are of interest to Seattle Genetics, all in accordance
with the terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1. DEFINITIONS

 

All references to particular Exhibits, Articles and Sections shall mean the
Exhibits to, and Articles and Sections of, this Agreement, unless otherwise
specified. For the purposes of this Agreement the following words and phrases
shall have the following meanings:

 

1.1 “Affiliate” means, with respect to a party hereto, any corporate or other
entity which, directly or indirectly, controls, is controlled by, or is under
common control with such party during the term of this Agreement, where
“control” means the ownership of not less than fifty percent (50%) of the voting
shares of a corporation, or decision-making authority as to an unincorporated
entity, provided that such entity shall be an Affiliate only so long as such
control exists.

 

1.2 “Antibody” means any antibody directed against an Antigen and shall include,
without limitation, monospecific and bispecific antibodies (but a separate
license shall be required for each Antigen targeted by a bispecific antibody);
less than full-length antibody forms such as Fv, Fab, Fab’ and F(ab’)2;
single-chain antibodies; and antibody conjugates bound to a toxin, label or
other moiety.



--------------------------------------------------------------------------------

1.3 “Antigen” means a target molecule to which an Antibody specifically binds
and includes all epitopes on that target molecule.

 

1.4 “Licensed Product” means an Antibody with respect to which Seattle Genetics
has either significant marketing rights or has expended development effort
(including without limitation created and/or humanized the Antibody or conducted
preclinical or clinical development), the manufacture, import, use, offer to
sell or sale of which would infringe, if not licensed under this Agreement, a
Valid Claim.

 

1.5 “PDL License Agreement” means the form of PDL License Agreement attached as
Exhibit B.

 

1.6 “PDL Patent Rights” means the patent applications or patents (as well as any
foreign counterparts thereto) identified on Exhibit A, including any additions,
continuations, continuations-in-part or divisions thereof or any substitute
applications therefore; any patents issued with respect to such patent
applications, any reissues, extensions or patent term extensions of any such
patent, and any confirmation patents or registration patents or patents of
addition based on any such patents.

 

1.7 [*]

 

1.8 “Valid Claim” means a claim of an issued and unexpired patent included in
Licensed PDL Patents which has not been held permanently revoked, unenforceable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

 

2. RESEARCH LICENSE

 

Subject to the terms of this Agreement, PDL hereby grants Seattle Genetics
during the term of this Agreement a non-exclusive, worldwide, non-transferable,
royalty-free license (without the right to sublicense) for internal use under
the PDL Patent Rights to conduct research and development activities with
respect to Antibodies that bind to any Antigen (except as excluded below) for
the development, identification, analysis, research, manufacture,
characterization and preclinical development of such Antibody, and to conduct
clinical trials up to, but excluding, [*] on such Antibodies (“Research
License”); provided, however, that the Research License shall not include any
rights under the PDL Patent Rights with respect to any Antibodies binding to the
[*].

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

3. RIGHTS TO LICENSES

 

3.1 Election. Subject to the terms and conditions of this Agreement, PDL hereby
grants to Seattle Genetics through the [*] anniversary of the Effective Date (or
until such earlier time as Seattle Genetics has exercised its rights under this
Section 3.1 with respect to [*] Antigens), the right upon written notice to
receive licenses for Licensed Products under the PDL Patent Rights for up to [*]
Antigens designated by Seattle Genetics. Each license shall be a nonexclusive,
worldwide license under the PDL Patent Rights to make, have made, use, import,
market, promote, offer for sale and sell or otherwise dispose of Licensed
Products pursuant to a PDL License Agreement.

 

3.2 Procedure for Exercise of License Rights. Seattle Genetics shall provide PDL
with a written notice identifying the Antigen for which Seattle Genetics desires
to enter into a PDL License Agreement pursuant to the provisions of Section 3.1.
A separate notice shall be provided with respect to each Antigen for which a
license is requested. PDL shall promptly review and respond in writing to the
request by Seattle Genetics for a license within ten (10) business days of
receipt of the written request. PDL may refuse to grant Seattle Genetics a
license only if PDL has previously granted an exclusive or co-exclusive license
or an unexpired option for an exclusive or co-exclusive license with respect to
an Antibody to the Antigen, can demonstrate that it is then actively engaged in
bona fide negotiations for such an exclusive or co-exclusive license or option
for an exclusive or co-exclusive license, or then has development, marketing or
co-promotion rights, or an option to obtain such rights, to a product or a
potential product directed against the Antigen. In the event that PDL validly
refuses to grant Seattle Genetics a license under the PDL Patent Rights, Seattle
Genetics’ right under Section 3.1 shall not be considered exercised. If PDL
affirms Seattle Genetics’ request or has not responded by notice in writing
within ten (10) business days of receipt of Seattle Genetics’ request under this
Section 3.2, then Seattle Genetics’ election shall be deemed irrevocable and
Seattle Genetics and PDL shall enter into a PDL License Agreement with respect
to that Antigen, and Seattle Genetics shall pay the License Exercise Fee
specified in Section 4.2.

 

4. PAYMENTS

 

4.1 License Exercise Fees. Within ten (10) business days after the Effective
Date of a PDL License Agreement for a nonexclusive license for Antibodies for
each of the [*] Antigens under section 3.1, Seattle Genetics shall pay to PDL an
exercise fee (“License Exercise Fee”) of [*] provided that such amount shall be
increased annually beginning [*] and on each January 1 thereafter by an amount
equal to the [*]. All adjustments hereunder shall be payable within fifteen (15)
days of the publication of the [*] for the applicable year.

 

5. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS

 

5.1 Valid Agreement. Each party represents and warrants to the other that it
knows of no legal reason to prevent it from entering into this Agreement and
that the signatory hereto is duly authorized to execute and deliver this
Agreement.

 

5.2 Current PDL Patent Rights. The PDL Patent Rights constitute all of the
patents and patent applications owned by PDL as of the Effective Date that
relate generally to the humanization of antibodies.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

3



--------------------------------------------------------------------------------

5.3 No Warranty of Validity, Non-Infringement. Nothing in this Agreement shall
be construed as (a) a warranty or representation by PDL as to the validity or
scope of any PDL Patent Rights; or (b) a warranty or representation by PDL that
any Antibody made, used, sold or otherwise disposed of under any PDL License
Agreement is or will be free from infringement of patents, copyrights,
trademarks, trade secrets or other rights of third parties.

 

5.4 Disclaimer of Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN SECTIONS 5.1
AND 5.2, NEITHER PDL NOR SEATTLE GENETICS MAKE TO THE OTHER ANY REPRESENTATIONS
OR EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED. FURTHER, PDL
DOES NOT MAKE ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT PRACTICE UNDER THE PDL PATENT RIGHTS UNDER A PDL
LICENSE AGREEMENT WILL NOT INFRINGE ANY THIRD PARTY RIGHTS.

 

5.5 Indemnification. Except to the extent attributable to PDL’s gross
negligence, willful misconduct or breach of any of its covenants,
representations or warranties under this Agreement, Seattle Genetics shall at
all times, during the term of this Agreement and thereafter, indemnify and hold
harmless PDL and its Affiliates, sublicensees, directors, officers, agents and
employees from any claim, proceeding, loss, expense, and liability of any kind
whatsoever (including but not limited to those resulting from death, personal
injury, illness or property damage and including legal expenses and reasonable
attorneys’ fees) (each a “Liability”) arising out of or resulting from (a) any
claim of patent infringement (direct or contributory) or inducing patent
infringement with respect to the activities of Seattle Genetics or its
Affiliates or sublicensees and (b) the development, manufacture, holding, use,
testing, advertisement, sale or other disposition by Seattle Genetics, its
Affiliates or sublicensees, or any distributor, customer or representative
thereof or any one in privity therewith, of any Licensed Product.

 

5.6 Procedure for Indemnification. PDL (the “Indemnitee”) shall promptly provide
notice to Seattle Genetics (the “Indemnitor”) of any Liability or action in
respect of which the Indemnitee intends to claim such indemnification, which
notice shall include a reasonable identification of the alleged facts giving
rise to such Liability, and the Indemnitor shall have the right to participate
in, and, to the extent the Indemnitor so desires, jointly with any other
Indemnitor similarly noticed, to assume the defense thereof with counsel
selected by the Indemnitor; provided, however, that the Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other Party represented by such
counsel in such proceedings. Any settlement of a Liability for which any
Indemnitee seeks to be reimbursed, indemnified, defended or held harmless under
Section 5.5 shall be subject to prior consent of such Indemnitee, such consent
shall be withheld unreasonably.

 

6. CONFIDENTIALITY

 

6.1 Confidentiality.

 

(a) PDL and Seattle Genetics acknowledge that in the course of negotiations and
furtherance of the interests of the parties hereunder that it may receive
(“Recipient”) confidential information of the other party (“Provider”).
“Confidential Information” means any and all data

 

4



--------------------------------------------------------------------------------

and information which (i) has been reduced to tangible form and marked clearly
and conspicuously with a legend identifying its confidential or proprietary
nature; or (ii) with respect to any oral presentation or communication, is
designated as confidential immediately before, during, or within a reasonable
time after the oral presentation or communication and such designation is
subsequently confirmed in writing; or (iii) is otherwise characterized by
Provider as confidential information.

 

(b) Each party shall keep confidential and shall not use for any purpose other
than the development and commercial exploitation of Licensed Products, during
the term of this Agreement and for [*] years after termination hereof, all
Confidential Information heretofore and hereafter supplied by the other,
provided however, that the foregoing obligation of confidentiality shall not
apply to the extent that any Confidential Information (a) is already known to
the recipient at the time of disclosure or is developed by recipient thereafter
in the course of work entirely independent of any disclosure by the other party;
(b) is publicly known prior to or becomes publicly known after disclosure other
than through acts or omissions of the recipient; (c) is disclosed in good faith
to recipient by a third party under a reasonable claim of right, or (d) is
required to be disclosed pursuant to an order of a court of law or governmental
agency, provided that the disclosing party shall advise the other party promptly
of any such disclosure requirement in order to permit such other party to
undertake efforts to restrict or limit the required disclosure.

 

7. TERM AND TERMINATION

 

7.1 Term. Unless earlier terminated in accordance with this Article 7, this
Agreement shall remain in effect until the expiration of the last PDL License
Agreement.

 

7.2 Termination.

 

(a) This Agreement may be terminated on sixty (60) days’ prior written notice to
PDL by Seattle Genetics.

 

(b) If either party shall at any time default in the the making of any payment
or report hereunder, or shall commit any material breach of any covenant or
agreement herein contained or shall make any false report, and shall fail to
have initiated and actively pursued remedy of any such default or breach within
sixty (60) days after receipt of written notice thereof by the other party, that
other party may, at its option, cancel this Agreement and revoke any rights
herein granted and directly affected by the default or breach by notice in
writing to such effect, but such act shall not prejudice the right of the party
giving notice to recover any sums due at the time of such cancellation, it being
understood, however, that if within sixty (60) days after receipt of any such
notice the receiving party shall have initiated and actively pursued remedy of
its default, then the rights herein granted shall remain in force as if no
breach or default had occurred on the part of the receiving party, unless such
breach or default is not in fact remedied within a reasonable period of time;
provided that if there is a dispute between the parties regarding the basis of
one party’s termination for breach pursuant to this Section 7.2(b), the
termination shall not become effective until final resolution of such dispute
pursuant to the procedures set forth in Section 8.11. The foregoing
notwithstanding, if Seattle Genetics fails to timely pay PDL the fees set forth
in Article 4, Seattle Genetics shall only have [*] days to cure such material
breach.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

(c) This Agreement may be terminated by either party upon the occurrence of any
of the following which is not stayed or vacated within ninety (90) days of such
occurrence: (i) petition in bankruptcy filed by or against the other party; (ii)
adjudication of the other party as bankrupt or insolvent; (iii) appointment of a
liquidator, receiver or trustee for all or a substantial part of the other
party’s property; or (iv) an assignment for the benefit of creditors of the
other party.

 

(d) All right and licenses granted under or pursuant to this Agreement by PDL to
Seattle Genetics, are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(52) of the U.S. Bankruptcy Code. The
parties agree that Seattle Genetics, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its right and elections
under the U.S. Bankruptcy Code, subject to performance by Seattle Genetics of
its preexisting obligations under this Agreement.

 

(e) To the extent permitted under applicable law, the rights granted under this
Agreement may be terminated as to any country by PDL upon [*] prior written
notice in the event that [*].

 

7.3 No Waiver. The right of either party to terminate this Agreement as provided
herein shall not be affected in any way by its waiver of, or failure to take
action with respect to, any previous failure to perform hereunder.

 

7.4 Rights and Obligations Upon Termination or Expiration. Upon expiration or
termination of this Agreement for any reason, nothing herein shall be construed
to release either party from any obligation that matured prior to the effective
date of such termination. In addition, the obligations set forth in Articles 6
and 7 shall survive the expiration or termination of this Agreement. Upon
termination of this Agreement, each party shall return to the other party any
confidential information disclosed by the other party under this Agreement.

 

8. MISCELLANEOUS

 

8.1 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other, except to Affiliates upon prior written
notice to the other party, and except that either party may assign this
Agreement to a party which acquires all or substantially all of its business,
whether by merger, sale of assets or otherwise.

 

8.2 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the within subject matter and supersedes all
previous Agreements (except as provided in Section 6.1), whether written or
oral. This Agreement shall not be changed or modified orally, but only by an
instrument in writing signed by both parties.

 

8.3 Severability. If any provision of this Agreement is declared invalid by a
court of last resort or by any court, the decision of which appeal is not taken
within the time provided

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

by law, then and in such event, this Agreement will be deemed to have been
terminated only as to the portion thereof which relates to the provision
invalidated by that decision and only in the relevant jurisdiction, but this
Agreement, in all other respects and all other jurisdictions, will remain in
force; provided, however, that if the provision so invalidated is essential to
the Agreement as a whole, then the parties shall negotiate in good faith to
amend the terms hereof as nearly as practical to carry out the original interest
of the parties, and, failing such amendment, either party may submit the matter
to a court of competent jurisdiction for resolution.

 

8.4 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing, as follows and shall be considered received
three (3) days after such delivery:

 

If to PDL:

  

Protein Design Labs, Inc.

    

34801 Campus Drive

    

Fremont, California 94555 USA

    

Attention: Chief Executive Officer

Copy to:

  

Protein Design Labs, Inc.

    

34801 Campus Drive

    

Fremont, California 94555 USA

    

Attention: General Counsel

If to Seattle Genetics:

  

Seattle Genetics, Inc.

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Attention: Chief Executive Officer

Copy to:

  

Seattle Genetics, Inc.

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Attention: General Counsel

 

8.5 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of California that are
applicable to contracts between California residents to be performed wholly
within California.

 

8.6 Waiver. None of the terms, covenants and conditions of this Agreement can be
waived except by the written consent of the party waiving compliance.

 

8.7 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof provided that such delay or non-performance is occasioned
by a cause beyond the reasonable control and without fault or negligence of such
party, including, but not limited to war, terrorism, earthquake, fire, flood,
explosion, discontinuity in the supply of power, court order or governmental
interference, act of God, strike or other labor trouble and provided that such
party will inform the other party as soon as is reasonably practicable and that
it will entirely perform its obligations within a reasonable time after the
relevant cause has ceased its effect.

 

7



--------------------------------------------------------------------------------

8.8 Publicity. PDL may issue a press release concerning the parties’ entry into
this Agreement, with the content of such release to be approved in advance by
Seattle Genetics, which approval shall not be unreasonably withheld. Except as
required by applicable law, rule or regulation, neither party shall publicly
disclose the terms and conditions of this Agreement unless expressly authorized
to do so by the other party, which authorization shall not be unreasonably
withheld. In the event that disclosure shall be agreed upon then the parties
will work together to develop a mutually acceptable disclosure.

 

8.9 Headings. The captions used herein are inserted for convenience of reference
only and shall not be construed to create obligations, benefits, or limitations.

 

8.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts together
shall constitute one agreement.

 

8.11 Dispute Resolution. The Parties agree that if any dispute or disagreement
arises between PDL on the one hand and Seattle Genetics on the other in respect
of this Agreement, they shall follow the following procedure in an attempt to
resolve the dispute or disagreement.

 

(a) The Party claiming that such a dispute exists shall give notice in writing
(“Notice of Dispute”) to the other Party of the nature of the dispute;

 

(b) Within fourteen (14) business days of receipt of a Notice of Dispute, a
nominee or nominees of PDL and a nominee or nominees of Seattle Genetics shall
meet in person and exchange written summaries reflecting, in reasonable detail,
the nature and extent of the dispute, and at this meeting they shall use their
reasonable endeavors to resolve the dispute;

 

(c) If, within a further period of fourteen (14) business days, the dispute has
not been resolved, the President of Seattle Genetics and the President of PDL
shall meet at a mutually agreed upon time and location for the purpose of
resolving such dispute;

 

(d) If, within a further period of thirty (30) business days, the dispute has
not been resolved or if, for any reason, the required meeting has not been held,
then the same shall be submitted by the Parties to arbitration in Santa Clara
County, California in accordance with the then-current commercial arbitration
rules of the American Arbitration Association (“AAA”) except as otherwise
provided herein. The Parties shall choose, by mutual agreement, one (1)
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate. If no arbitrator is appointed within the times herein provided or any
extension of time that is mutually agreed upon, the AAA shall make such
appointment within thirty (30) days of such failure. The judgment rendered by
the arbitrator shall include costs of arbitration, reasonable attorneys’ fees
and reasonable costs for expert and other witnesses. Nothing in this Agreement
shall be deemed as preventing either Party from seeking injunctive relief (or
any other provisional remedy). If the issues in dispute involve scientific,
technical or commercial matters, any arbitrator chosen hereunder shall have
educational training and/or industry experience sufficient to demonstrate a
reasonable level of relevant scientific, medical and industry knowledge.
Specifically, if the issues in dispute involve scientific or technical matters
related to monoclonal antibody technology, any arbitrator chosen hereunder shall
have not less than five (5) years of educational training and/or experience
sufficient to demonstrate a reasonable level of relevant scientific and/or
technical knowledge related to monoclonal antibody technology. If the issues in
dispute involve patent matters, then such arbitrator shall also be a licensed
patent attorney or otherwise knowledgeable about patent law matters and to the
extent possible, with monoclonal antibody technology.

 

8



--------------------------------------------------------------------------------

(e) In the event of a dispute regarding any payments owing under this Agreement,
all undisputed amounts shall be paid promptly when due and the balance, if any,
promptly after resolution of the dispute.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

PDL:    Seattle Genetics: Protein Design Labs, Inc.    Seattle Genetics, Inc.

By:

  /s/    Mark McDade   

By:

  /s/    Clay B. Siegall    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:

  Mark McDade   

Name:

  Clay B. Siegall    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:

  CEO   

Title:

  President and CEO    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

10